Citation Nr: 1756406	
Decision Date: 12/07/17    Archive Date: 12/15/17

DOCKET NO.  13-09 885	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUE

Entitlement to restoration of a dependency award based upon school attendance from July 1, 2011, for dependent child, C.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Kovarovic, Associate Counsel 


INTRODUCTION

The Veteran had active military service from July 1969 to July 1972. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2011 decision letter of the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington.  


FINDINGS OF FACT

1.  In April 2011, the Veteran was informed that dependent child C. would be removed from his award effective July 1, 2011, upon his graduation from high school.

2.  In September 2011, within one year of the change in dependency status, the Veteran informed VA of C.'s enrollment in an academic institution.

3.  In February 2013, VA requested that the Veteran submit a completed VA Form 21-674 in support of his claim; the form was provided by the Veteran in April 2013.

4.  The Veteran acted in a reasonable and timely manner in alerting VA of the change in dependency status for child C.


CONCLUSION OF LAW

The criteria for continuous benefits based on school attendance of the Veteran's dependent child, C., from July 1, 2011, have been met, such that the termination of benefits was improper, and benefits are restored.  38 U.S.C. §§ 1115, 5107 (2012); 38 C.F.R. §§ 3.31, 3.400, 3.667 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran is seeking restoration of benefits for dependent child, C., based on school attendance.  
A veteran who is in receipt of disability compensation of 30 percent or more is entitled to an additional allowance for each dependent.  38 U.S.C. §§ 1115, 1134, 1135 (2012); 38 C.F.R. § 3.4(b)(2) (2017).  Specific rates are provided for the veteran's spouse and children.  In this regard, a child is defined as an unmarried person who is: (i) Under the age of 18 years; (ii) before the age of 18 years became permanently incapable of self-support; or (iii) after attaining the age of 18 years and until completion of education or training (but not after attaining the age of 23 years) is pursuing a course of instruction at an approved educational institution.  38 U.S.C. § 101(4)(A) (2012); 38 C.F.R. § 3.57(a) (2017).  The allowance is generally discontinued when a dependent child turns 18, or when the child turns 23 if he or she is enrolled in school.  38 C.F.R. §§ 3.503, 3.667 (2017). 

Compensation may be paid from a child's 18th birthday based upon school attendance if the child was at that time pursing a course of instruction at an approved educational institution and a claim for such benefits is filed within one year from the child's 18th birthday.  Compensation based upon a course of instruction at an approved educational institution that is begun after a child's 18th birthday may be paid from the commencement of the course if a claim is filed within one year from that date.  38 C.F.R. § 3.667(a) (2017).  Compensation may be paid until completion of education or training unless the dependent reaches the age of 23 years prior to completion.  38 C.F.R. § 3.57(a)(1) (2017).

A child is considered to be in school during a vacation or other holiday period if he or she was attending an approved educational institution at the end of the preceding school term and resumes attendance either in the same or a different approved educational institution, at the beginning of the next term.  If an award has been made covering a vacation period, and the child fails to commence or resume school attendance, benefits will be terminated the date of last payment or the last day of the month preceding the date of failure to pursue the course, whichever is the earlier.  38 C.F.R. § 3.667(b) (2017).

Except as provided in paragraph (b) of this section, benefits may be authorized through the last day of the month in which a course was or will be completed.  38 C.F.R. § 3.667(c) (2017).

When benefits have been authorized based upon school attendance and it is shown that during a part or all of that period the child was pursuing a different course in the same approved educational institution or a course in a different approved educational institution, payments previously made will not be disturbed.  38 C.F.R. § 3.667(d) (2017).

Historically, the Veteran filed a claim for dependency benefits in March 2008.  In April 2011, the Veteran was notified that the claim had been granted, but that C. would be removed from the award on July 1, 2011, upon his graduation from high school.  

In September 2011, the Veteran requested that dependency benefits for C. be continued based on school attendance.  At that time, the Veteran reported that C. was enrolled as a fulltime student at South Puget Sound Community College, effective September 2011.  Attached to the Veteran's letter was a copy of VA's Certificate of Eligibility and of C.'s class schedule.  

In February 2013, the Veteran was provided with VA Form 21-674 (Request for Approval of School Attendance) and informed that a completed copy was required to make a determination of the claim.  In March 2013, a Statement of the Case (SOC) was issued which denied the claim on the basis that the requisite form had not been completed.  A completed copy of the form was subsequently provided by the Veteran in April 2013.  

Upon review of the above, the Board finds that the Veteran is entitled to restoration of dependent benefits for C. based on school attendance.

In making this determination, the Board first considers the contents of the April 2011 notification letter, which instructed the Veteran to inform VA of any change in dependency status within one year of the change.  At no time was the Veteran directed to provide a copy of VA Form 21-674 as part of said notification, nor was a copy of that form provided to the Veteran at that time.  In September 2011, well within one year of the change in dependency status, the Veteran contacted VA with updated information pertaining to C.'s school attendance and provided additional evidence in support thereof. Thus, VA had constructive notice of the change in dependency status within the requisite time period.

After noted delay, the Veteran was contacted by VA and requested to provide a copy of VA Form 21-674.  Again, the requested information was provided by the Veteran within a matter of weeks.  

Thus, the Board finds that the Veteran operated in a reasonable and timely manner in informing VA of the change in dependency status in September 2011, and in providing the completed VA Form 21-674 upon VA's request in April 2013.  He further acted in good faith upon the instructions provided by VA at all stages during the pendency of this appeal, such that VA had constructive notice of the change in dependency status well within the required timeframe.  Accordingly, the Board finds that the Veteran is entitled to restoration of dependent benefits based on school attendance for C. from July 1, 2011.  38 U.S.C. § 5107(b) (2012); 38 C.F.R. § 3.102 (2017).


ORDER

Restoration of monetary benefits due to dependent child, C.'s, school attendance, from July 1, 2011, is granted.




____________________________________________
Kristin Haddock
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


